DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
1. While the rejection to claims 

Specification
The disclosure is objected to because of the following informalities: Table 2 on pg. 40 is missing a corresponding accession number for TTHERM_01999410 (reproduced in part below).

    PNG
    media_image1.png
    81
    495
    media_image1.png
    Greyscale
 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is unclear. Claim 15 recites genes that will be regulated by a promoter and the only recitation/teaching of the genes recited in claim 15 is limited to Table 2 on pgs. 39-41 of the specification. Table 2 recites the genes of claim 15 and a corresponding accession number, however it is not clear if the recited genes in claim 15 are limited to only that accession number or what is encompassed by the gene names.
For example, TTHERM_01999410 has no accession number recited and a search of NCBI provides for no record of such a gene:

    PNG
    media_image2.png
    428
    905
    media_image2.png
    Greyscale

Since the specification relies upon an accession number for the name and function of the gene, it is not clear what gene TTHERM_01999410 or that it exists.
Further, some accession numbers have been rendered obsolete. For example, gene TTHERM_01066970 with the accession number XM_971435 has been rendered obsolete, removed from recordation and suppressed by NCBI:

    PNG
    media_image3.png
    321
    881
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    741
    996
    media_image4.png
    Greyscale

	Since the only teaching regrading the recited genes (name and function) is reliant on the accession number provided in Table 2, it is not clear which or what genes are used in the claimed invention since they either do not exist or are no longer provided with any sequence information regarding their name and function and thus may no longer be categorized as a gene, thus it would not be clear to the skilled artisan if some of the recited genes in claim 15 are in fact genes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 18, 20, 21 and 23 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chong et al. (US 2005/0202539 A1, published 9/15/2005) for reasons of record in the Final Office Action mailed on 5/27/2021 (and repeated below).
Claim Interpretation: while Chong does not explicitly teach that the resting membrane potential of the ciliate differs from the resting membrane potential of a native cell in which the voltage-gated ion channel protein is expressed by at least 10 m V, this function would be inherent to the transgenic modification done to the ciliate by Chong. As set forth below, Chong teaches a transgenic ciliate expressing a mammalian voltage-dependent ion channel (VIC). Further this transgene encoding a mammalian VIC, as taught by Chong, is the same mammalian VIC recited in the claims, thus the function of the restating membrane potential as claimed would be inherent due to the transgenic modification done by Chong to introduce the same transgene encoding a mammalian VIC as instantly claimed.

Regarding claim 1, Chong et al. teach a transgenic ciliate (pg. 4 parag. 0041) comprising a transgene encoding a mammalian voltage-dependent ion channel (pg. 4 parag. 0048) which is operably linked to a regulatory sequence (pg. 10 parag. 0095).	
Regarding resting membrane potential and claims 3-6, Chong continues to teach that “Voltage-dependent Ca2+ channels enable excitable cells to dramatically increase cytosolic Ca2+ levels. Specialized Ca2+ trigger proteins, near the plasma membrane surface, initiate functions as diverse as exocytosis and contraction in neurons and muscle. In excitable cells depolarization from the resting membrane potential (~-70 mV) initiates conformational changes in Ca2+ -selective ion channels (Cav) via special (S4) voltage-sensing regions of these molecules, catalyzing the flood of Ca2+ across the membrane. At ~ +150 mV the forces between chemical and electrical balance for Ca2+ are equal. Thus, at all physiological membrane potentials, Cat2+ flows into the cell. Voltage dependent Ca2+ channel activity is self-limiting-the Ca2+ channel itself closes in a time-dependent fashion while further depolarization only decreases the electrochemical driving force for calcium entry” (pg. 5 parag. 0050).
	Chong continues to teach that “Voltage-gated Na+ channels are crucial for the propagation of action potentials in excitable membranes. They cause the cell membrane to depolarize by allowing the influx of sodium ions into the cell. They have been known to cause this effect for almost half a century. Some 7000 sodium ions pass through each channel during the brief period (about 1 millisecond) that it remains open.” (pg. 6 parag. 0060).
Regarding claims 16 and 18, Chong teaches the promoter can be an inducible metallothionein promoter and that the promoter can be endogenous to ciliates (pg. 10 parag. 0098 and pg. 17 parag. 0164)
Regarding claims 20 and 21, Chong teaches a VIC which comprises a pore-forming α-subunit and further teaches that that just one pore can be used in the invention, thus comprising no other subunits (pg. 1 parag. 0007 and pg. 6 parag. 0064).
Regarding claim 22, Chong teaches that the VIC can be sodium, calcium or potassium VIC (pg. 1 parag. 0003).
Regarding claim 23, Chong teaches that VICs to be studied in their claim invention encompass SCN5A (aka Nav1.5) and VICs from the chloride family channels (i.e ClCn1 etc…)(pg. 4 parag. 0047 and pg. 6 parag. 0063).
Thus Chong clearly anticipates claims 1, 16, 18, 20, 21 and 23.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that according to MPEP § 2112 IV, “[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic”. 
The difference in resting membrane potential (RMP) of the ciliate comprising a transgene encoding a mammalian voltage-gated ion channel (VGIC) and the RMP of a native cell in which the VGIC is expressed depends not only on the particular VGIC and the native cell in which the VGIC is expressed, but also on the particular choice of ciliate that expresses the transgene.
The table below exemplifies that depending on the particular ciliate comprising a transgene encoding a mammalian VGIC, and the native cell in which the VGIC is expressed, the RMP of the ciliate may be less polarized by at least 10 mV than the resting membrane potential of a native cell, but is not always less polarized by at least 10 mV than the resting membrane potential of a native cell.
For example, if a mammalian VGIC that is natively expressed in smooth muscle cells or HEK cells is expressed in Coleps hirtus or Favella sp. (Spirotrichia), the RMP of the ciliate would not be less polarized by at least 10 mV than the resting membrane potential of the native cell in which the voltage-gated ion channel protein is expressed. But, if a mammalian VGIC that is natively expressed in HEK cells is expressed in Tetrahymena, then the RMP of the ciliate would be less polarized by at least 10 mV than the resting membrane potential of the native cell in which the voltage-gated ion channel protein is expressed. Further, if a mammalian VGIC natively expressed in a lymphocyte is expressed in Tetrahymena, then the RMP of the ciliate would not be less polarized by at least 10 mV than the resting membrane potential of a native cell in which the voltage-gated ion channel protein is expressed.
Therefore, to meet the limitations of claim 1, a skilled person would have to pick a particular ciliate (i.e., one having a particular resting membrane potential) and a particular VGIC (i.e., one which is expressed in a native cell having a particular resting membrane potential).
As explained in the response to Office Action filed on July 18, 2019, Chong discloses that either prokaryotic cells or unicellular protists can be used for expressing eukaryotic membrane proteins, wherein unicellular protists can be either ciliated protists or flagellated protists (see e.g., paragraphs [0041] and [0044]-[0045]). Chong also discloses that the eukaryotic membrane protein can be gap junctions, transporter proteins, ionotropic receptors, and ion channels, which are further categorized as “potassium channels, calcium channels, sodium channels, chloride channels, and non-selective cation channels which encompass, and are not limited to, G protein-gated potassium channels, inward rectifiers (usually potassium-selective), voltage-dependent calcium channels, voltage-independent calcium channels, calcium release-activated calcium channels, transient receptor potential ("1RP") ion channels, sperm-specific calcium channels (e.g., CatSper isoforms 1-4), voltage-dependent sodium channels, voltage-independent sodium channels, Cystic Fibrosis transmembrane conductance regulator ("CF1R," a chloride channel), CLC family chloride channels, extracellular ligand-gated ion channels, ATP-dependent channels, intracellular ligand gated channels, cation non-selective channels, store-operated channels, etc.” (see, paragraphs [0041] and [0045]-[0047]).
Even if a skilled person picked a VGIC out of all the eukaryotic membrane proteins (i.e., gap junctions, transporter proteins, ionotropic receptors, and ion channels) that Chong discloses could be expressed on either prokaryotic cells or unicellular protists, nowhere does Chong disclose that particular ciliates should be used, let alone ones having an RMP such that it is less polarized by at least 10 mV than the resting membrane potential of a native cell that expresses a VGIC.
While SCN5A (i.e., Nav1.5) and CICnl are mentioned in Chong, Chong fails to disclose in which prokaryotic cell or unicellular protist these VGICs should be expressed. Paragraph [0005] of Chong merely states that the study of defects in SCN5A would benefit the study of ventricular arrhythmias. Moreover, paragraphs [0047] and [0063] merely disclose chloride family channels as a type of ion channels.
Therefore, if a skilled person would follow the disclosure of Chong, they may arrive at a transgenic ciliate comprising a transgene encoding a VGIC such that the ciliate has an RMP is less polarized by at least 10 mV than the RMP of a native cell that expresses the VGIC. However, they may also arrive at a transgenic ciliate comprising a transgene encoding a VGIC such that the ciliate has an RMP is not less polarized by at least 10 mV than the RMP of a native cell that expresses the VGIC. Accordingly, contrary to the assertion in the Office Action1, the limitation regarding resting membrane potential in the present claims would not be inherent in the transgenic ciliate of Chong.
Moreover, it is stated on page 7 of the Office Action that “Chong, is in entirety, drawn to ion channels, particularly VGICs and their role and expression in cells that rely upon ion transport,” and that “[i]t is not merely picking or choosing as Chong teaches multiple species of sodium, potassium, and chloride channels.” Chong does disclose multiple species of sodium, potassium, and chloride channels. However, to arrive at the presently claimed invention, a skilled person would have to choose a ciliate with an RMP that is at least 10 mV less polarized than that of a native cell that expresses a VGIC, in which to introduce a transgene that encodes the VGIC. Accordingly, a skilled person would indeed have to pick or choose from the disclosure of Chong to arrive at the presently claimed invention, and Chong provides no guidance to choose based upon RMP.
Examiner’s Response
While Applicant’s arguments have been fully considered, they are not found persuasive. It should be emphasized that, as set forth in the rejection of record, Chong teaches expressing the same transgenes (for example, Nav1.5 or ClCn1) as set forth in claim 23, in a cilitate. This is significant since the decision of In re Best applies to the claimed invention. Specifically,
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	In this regard and as set forth in the Claim Interpretation above, since the ciliate of Chong and the ciliate of the claimed invention express identical transgenes, the functional limitation regarding resting membrane potential would be inherent in the transgenic ciliate of Chong. Further, it must be emphasized, that while Applicant argues in their table (pg. 9 of Applicant’s arguments) that different ciliates have different RMP, the rejected claims encompass any species of ciliate.
	Again, Chong teaches above that “Voltage-gated Na+ channels are crucial for the propagation of action potentials in excitable membranes. They cause the cell membrane to depolarize by allowing the influx of sodium ions into the cell. They have been known to cause this effect for almost half a century. Some 7000 sodium ions pass through each channel during the brief period (about 1 millisecond) that it remains open.” (pg. 6 parag. 0060). Thus the effect that is produced by expressing a voltage-gated Na+ channel is well understood in the art and expressing Chong expressing the same transgene as instantly claimed would further support that the RMP is less polarized due to the understanding in the art of how voltage-gated Na+ channels function.
Applicants argue that “a skilled person would follow the disclosure of Chong, they may arrive at a transgenic ciliate comprising a transgene encoding a VGIC such that the ciliate has an RMP is less polarized by at least 10 mV than the RMP of a native cell that expresses the VGIC. However, they may also arrive at a transgenic ciliate comprising a transgene encoding a VGIC such that the ciliate has an RMP is not less polarized by at least 10 mV than the RMP of a native cell that expresses the VGIC. Accordingly, contrary to the assertion in the Office Action1, the limitation regarding resting membrane potential in the present claims would not be inherent in the transgenic ciliate of Chong.” This argument is not found persuasive.
Again, given the breadth of the claimed invention, any species of ciliate and any species of mammalian voltage-gated ion channel, the ordinary artisan would find that expressing the same transgene as claimed and supported by In re Best, that the ciliate taught by Chong has an RMP which is less polarized by at least 10 mV than the RMP of a native cell that expresses the VGIC.
Thus for the reasons above and of record the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 13, 16, 18-23, 56 and 57 remain rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2005/0202539 A1, published 9/15/2005) in view of Eisen et al. (2006, PLoS Biology, Vol. 4, pgs. 1620-1642) and Colussi et al. (U.S. Patent No. 8,664,374 B2, issued 3/4/3014, published 5/24/2012) and further evidenced by the teachings of Weide et al. (2006, BMC Biotechnology, Vol. 6(19), pgs. 1-9) for reasons of record in the Final Office Action mailed on 5/27/2021 (and repeated below).

Regarding claim 1, Chong et al. teach a transgenic ciliate (pg. 4 parag. 0041) comprising a transgene encoding a mammalian voltage-dependent ion channel (pg. 4 parag. 0048) which is operably linked to a regulatory sequence (pg. 10 parag. 0095).	
Regarding resting membrane potential and claims 3-6, Chong continues to teach that “Voltage-dependent Ca2+ channels enable excitable cells to dramatically increase cytosolic Ca2+ levels. Specialized Ca2+ trigger proteins, near the plasma membrane surface, initiate functions as diverse as exocytosis and contraction in neurons and muscle. In excitable cells depolarization from the resting membrane potential (~-70 mV) initiates conformational changes in Ca2+ -selective ion channels (Cav) via special (S4) voltage-sensing regions of these molecules, catalyzing the flood of Ca2+ across the membrane. At ~ +150 mV the forces between chemical and electrical balance for Ca2+ are equal. Thus, at all physiological membrane potentials, Cat2+ flows into the cell. Voltage dependent Ca2+ channel activity is self-limiting-the Ca2+ channel itself closes in a time-dependent fashion while further depolarization only decreases the electrochemical driving force for calcium entry” (pg. 5 parag. 0050).
	Chong continues to teach that “Voltage-gated Na+ channels are crucial for the propagation of action potentials in excitable membranes. They cause the cell membrane to depolarize by allowing the influx of sodium ions into the cell. They have been known to cause this effect for almost half a century. Some 7000 sodium ions pass through each channel during the brief period (about 1 millisecond) that it remains open.” (pg. 6 parag. 0060).
Regarding claims 16 and 18, Chong teaches the promoter can be an inducible metallothionein promoter and that the promoter can be endogenous to ciliates (pg. 10 parag. 0098 and pg. 17 parag. 0164)
Regarding claims 20 and 21, Chong teaches a VIC which comprises a pore-forming α-subunit and further teaches that that just one pore can be used in the invention, thus comprising no other subunits (pg. 1 parag. 0007 and pg. 6 parag. 0064).
Regarding claim 22, Chong teaches that the VIC can be sodium, calcium or potassium VIC (pg. 1 parag. 0003).
Regarding claim 23, Chong teaches that VICs to be studied in their claim invention encompass SCN5A (aka Nav1.5) and VICs from the chloride family channels (i.e ClCn1 etc…)(pg. 4 parag. 0047 and pg. 6 parag. 0063).

Chong does not teach:
(i) that the resting membrane potential of the ciliate differs from the resting membrane potential of a native cell in which the voltage-gated ion channel protein is expressed by at least 10 m V, (ii) a high copy number; and
(iii) that their ciliate produces glycoproteins and that the glycoproteins comprises Man3-GlcNAc2.

(i) Regarding claims 12 and 13 and the species of ciliate, Eisen et al. teach “T. thermophila has more representatives in each of the four major families than do humans. In addition, it encodes a much higher number of transporters in the ABC superfamily, voltage-gated ion channels (VICs), and P-type ATPases than any other sequenced eukaryotic species (Table 6) including the other free-living protists, the diatom Thalassiosira pseudonana, and the slime mold D. discoideum.” (pg. 1630 col. 1 lines 4-12).
In Table 6 (reproduced in part below), Eisen teaches a comparison of T. thermophila and H. sapiens with respect to voltage-gated ion channels (VIC) and teaches that T. thermophila have over 3X (332 vs. 89) the number of VICs as cells in H. sapiens.

    PNG
    media_image5.png
    474
    529
    media_image5.png
    Greyscale

(ii) Regarding a high copy number in claim 2 and ribosomal DNA vector in claim 7, Colussi et al. teach (emphasis added), “Recombinant DNA for transformation of the ciliates described herein can be a vector, for example, any type of nucleic acid, plasmid, cosmid, virus, autonomously replicating sequence, phage, linear or circular, single- or double strand DNA or RNA molecule, that can replicate in the ciliate itself or be incorporated into its genome. Vectors suitable for use as high copy number vectors for the delivery of heterologous DNA to Tetrahymena have been developed to take advantage of the process of rDNA amplification during macronuclear reorganization…Such vectors have the advantage that DNA can be cloned and engineered in bacteria prior to transformation into a Tetrahymena host and replicate to high copy number.” (col. 16 lines 12-25).
Regarding claim 19, in view of the teachings of Eisen and Colussi that T. thermophila have increased VICs compared to mammalian cells and Chong teaching using an endogenous ciliate promoter, it would have been obvious to use an endogenous promoter from T. thermophila.
Regarding claims 56 and 57, Colussi teaches that T. thermophila can express up to 10,000 copies of the construct (col. 15 line 66 bridge col. 16 lines 1-10 and pg. 34 lines 26-32).

(iii) Regarding claims 10 and 11, the teachings of Weide et al. are relied upon in teaching that ciliates such as T. thermophila inherently produce glycoproteins including asparagine-linked glycans that lack sialic acid residues and comprise Man3-GlcNAc2. Specifically, Weide teaches that Man3-GlcNAc2 is the predominant sequence on T. thermophila derived proteins (pg. 7 col. 1 parag. 2) and that they produce asparagine-linked glycans which lack sialic acid residues (pg. 2 col. 1 parag. 3 and pg. 7 co1. 1 parag. 1).

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Chong regarding a transgenic ciliate expressing a mammalian VIC with the teachings of Eisen regarding T. thermophila encoding more VICs than mammalian cells and Colussi regarding that T. thermophila can express high copy numbers of transgenes to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Eisen teaches that ciliates such as T. thermophila have over 3-times the number of VICs as mammalian cells such as those from humans. Further, Colussi teaches that T. thermophila can express high copy numbers of a transgene via the process of rDNA amplification during macronuclear reorganization. Thus the ordinary artisan can express high numbers of mammalian VICs in T. thermophila which will result in a resting membrane potential that is less polarized than the resting membrane potential in a mammalian cell since as the number of VICs increases the resting membrane potential becomes less polarized.
There would have been a reasonable expectation of success that the ciliate of Chong could have a resting membrane potential that is less polarized than the resting membrane potential in a mammalian cell since Eisen and Colussi teach that ciliates such as T. thermophila have increased VICs and can express high copy numbers of transgenes.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that the present application addresses the problem that when it is attempted to express a high number of VGICs in mammalian native cells, the native cells experience toxicity, which leads to failure. The toxicity is thought by the inventors to stem from the functional activity of the channel itself and would result in any cell in which the VGICs are expressed if the RMP of that cell is comparable to the RMP of the native cells in which the VGIC is found and, resultantly, the VGICs are triggered. For example, if a VGIC that is natively expressed in smooth muscle cells (having RMP = -50mV) is expressed in Favella sp. (Spirotrichia) (having RMP = -58mV), the VGIC would be triggered at baseline as the RMP of Favella sp. (Spirotrichia) is hyperpolarized compared to the RMP of smooth muscle cells (see table above). However, if a VGIC that is natively expressed in smooth muscle cells is expressed in Tetrahymena (having RMP = -15 to -40 mV), then the VGIC would not be triggered and would therefore not cause toxicity.
As explained above, Chong fails to disclose the limitation of the present claims that the RMP of the ciliate is less polarized by at least 10 mV than the RMP of a native cell in which the voltage-gated ion channel protein is expressed.
Eisen and Colussi fail to provide any motivation to arrive at this limitation. Even if, as is stated in the Office Action but with which the Applicant does not agree, Eisen and Colussi provide evidence and motivation that, at the time of filing, it was known and obvious that ciliates can express a high copy number of transgenes, this motivation is not sufficient for a skilled person to arrive at the presently claimed invention requiring that the RMP of the ciliate is less polarized by at least 10 mV than the RMP of a native cell in which the voltage-gated ion channel protein is expressed. Further, the combination of Chong, Eisen, and Colussi fail to provide a reasonable expectation of success for the presently claimed invention.
Weide relates to glycans produced on proteins expressed in ciliates such as T. thermophila, and does not cure the deficiency of Chong, Eisen, and Colussi.
Examiner’s Response
While Applicant’s arguments have been fully considered, they are not found persuasive. As set forth above, the Examiner relies upon his response regarding the teachings of Chong teaching the claimed invention.
Applicants argue that “if a VGIC that is natively expressed in smooth muscle cells (having RMP = -50mV) is expressed in Favella sp. (Spirotrichia) (having RMP = -58mV), the VGIC would be triggered at baseline as the RMP of Favella sp. (Spirotrichia) is hyperpolarized compared to the RMP of smooth muscle cells (see table above). However, if a VGIC that is natively expressed in smooth muscle cells is expressed in Tetrahymena (having RMP = -15 to -40 mV), then the VGIC would not be triggered and would therefore not cause toxicity. This argument is not found persuasive. The rejected claims, with the exception to claims 12 and 13, encompass any species of ciliate. While, as Applicants argue, different species have different RMP, these are not claim limitations. The instant claims do not limit or provide any nexus between a species of ciliate and RMP and how this would relate to the expressed transgene. 
Regarding the teachings of Eisen and Colussi, again the claims do not require any “total number of a particular type of membrane transporter”, only that the transgenic ciliate has a high copy number of the transgene. It is maintained that Eisen, when taken with Colussi provide ample evidence and motivation that at the time of filing, it was known and obvious that ciliates can express a high copy number of transgenes, which meets the limitations of the claims.
Thus for the reasons above and of record the rejection is maintained.

Claims 8 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2005/0202539 A1, published 9/15/2005) in view of Eisen et al. (2006, PLoS Biology, Vol. 4, pgs. 1620-1642) and Colussi et al. (U.S. Patent No. 8,664,374 B2, issued 3/4/3014, published 5/24/2012) as applied to claims 1-7, 10-13, 16, 18-23, 56 and 57 above, and further in view of Combs et al. (2013, J. Gen. Physiol., Vol. 142(4), pgs. 367-380) for reasons of record in the Final Office Action mailed on 5/27/2021 (and repeated below).
The teachings of Chong, Eisen and Colussi are relied upon above in teaching a transgenic ciliate comprising a transgene encoding a mammalian voltage-gated ion channel.
Chong, Eisen and Colussi do not teach:
(i) lymphocytes and Jurkat cells.

(i) regarding lymphocytes and Jurkat cells, Combs et al. teach that “Voltage-gated ion channels generate action potentials in excitable cells and help set the resting membrane potential
in nonexcitable cells like lymphocytes.” (Abstract, lines 1-2).
	Combs continues to teach that they studied the Kv1.3 channel in Jurkat T cells (pg. 371 col. 2).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Chong, Eisen and Colussi regarding a transgenic ciliate comprising a transgene encoding a mammalian voltage-gated ion channel with the teachings of Combs regarding VICs setting resting membrane potential in lymphocytes and Jurkat cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since the lymphocytes and Jurkat cells of Combs can be used as a control since their endogenous VICs help set the resting membrane potential.
	There would have been a reasonable expectation of success that the lymphocytes and Jurkat cells of Combs could serve as a control for the transgenic ciliate of Chong since Combs teaches that is was known at the time of filing regarding the role of VICs in lymphocytes and Jurkat cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants rely upon their arguments above. 
Examiner’s Response
The Examiner relies upon his response above regarding the combination of the prior art.
Thus for the reasons above and of record the rejection is maintained.

Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2005/0202539 A1, published 9/15/2005) in view of Eisen et al. (2006, PLoS Biology, Vol. 4, pgs. 1620-1642) and Colussi et al. (U.S. Patent No. 8,664,374 B2, issued 3/4/3014, published 5/24/2012) as applied to claims 1-7, 10-13, 16, 18-23, 56 and 57 above, and further in view of Gazit et al. (1999, Cancer Res., Vol. 59, pgs. 3100-3106) for reasons of record in the Final Office Action mailed on 5/27/2021 (and repeated below).
The teachings of Chong, Eisen and Colussi are relied upon above in teaching a transgenic ciliate comprising a transgene encoding a mammalian voltage-gated ion channel.
Chong, Eisen and Colussi do not teach:
(i) a promoter that is activated by a shift to starvation conditions.

(i) regarding a starvation inducible promoter, Gazit et al. teach the characterization of the grp78 promoter which has enhanced expression (of HSVtk) when exposed to glucose starvation (see Abstract and Discussion).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Chong, Eisen and Colussi regarding a transgenic ciliate comprising a transgene encoding a mammalian voltage-gated ion channel with the teachings of Gazit regarding a starvation induced promoter to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Gazit teaches that at the time of filing it was known and obvious that starvation-inducible promoters could be used to drive transgene expression and that this can result in enhanced expression.
	There would have been a reasonable expectation of success that the grp78 promoter of Gazit would drive expression of a VIC since Gazit teaches successful starvation-induced expression of HSVtk.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants rely upon their arguments above. 
Examiner’s Response
The Examiner relies upon his response above regarding the combination of the prior art.
Thus for the reasons above and of record the rejection is maintained.

Claim 17 remains rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2005/0202539 A1, published 9/15/2005) in view of Eisen et al. (2006, PLoS Biology, Vol. 4, pgs. 1620-1642) and Colussi et al. (U.S. Patent No. 8,664,374 B2, issued 3/4/3014, published 5/24/2012) as applied to claims 1-7, 10-13, 16, 18-23, 56 and 57 above, and further in view of Shang et al. (2002, PNAS, Vol. 99(6), pgs. 3734-3739) for reasons of record in the Final Office Action mailed on 5/27/2021 (and repeated below).
The teachings of Chong, Eisen and Colussi are relied upon above in teaching a transgenic ciliate comprising a transgene encoding a mammalian voltage-gated ion channel.
Chong, Eisen and Colussi do not teach:
(i) an MTT1 promoter.

(i) regarding the MTT1 promoter, Shang et al. teach “We have cloned the T. thermophila metallothionein gene (MTT1) and demonstrated that its highly regulatable promoter can be used to increase the efficiency of most of the commonly used types of DNA-mediated transformation in this organism. The MTT1 promoter can be expressed in a graded fashion in proportion to CdCl2 concentration in growing, starved, and conjugating cells. This promoter can be turned on and off rapidly, suggesting it may be possible to use it to study the site and kinetics of incorporation and turnover of MTT1-regulated tagged genes by treating cells briefly with CdCl2. The MTT1 promoter is able to highly overexpress both homologous and heterologous genes and the fact that the MTT1 coding region is not essential offers the possibility that Tetrahymena might be useful as an inexpensive, easy-to-grow, eukaryotic expression system for foreign genes.” (pg. 3739 col. 1 parag. 2). 

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Chong, Eisen and Colussi regarding a transgenic ciliate comprising a transgene encoding a mammalian voltage-gated ion channel with the teachings of Shang regarding the MTT1 promoter to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Shang teaches that the MTT1 promoter is able to highly overexpress both homologous and heterologous genes in T. thermophila.
	There would have been a reasonable expectation of success that the MTT1 promoter of Shang would drive expression of a VIC since Shang teaches that MTT1 is an endogenous promoter of T. thermophila.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants rely upon their arguments above. 
Examiner’s Response
The Examiner relies upon his response above regarding the combination of the prior art.
Thus for the reasons above and of record the rejection is maintained.


Claim 24 remains rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2005/0202539 A1, published 9/15/2005) in view of Eisen et al. (2006, PLoS Biology, Vol. 4, pgs. 1620-1642) and Colussi et al. (U.S. Patent No. 8,664,374 B2, issued 3/4/3014, published 5/24/2012) as applied to claims 1-7, 10-13, 16, 18-23, 56 and 57 above, and further in view of Salim et al. (2008, Protist, Vol. 159, pgs. 283-298) for reasons of record in the Final Office Action mailed on 5/27/2021 (and repeated below).
The teachings of Chong, Eisen and Colussi are relied upon above in teaching a transgenic ciliate comprising a transgene encoding a mammalian voltage-gated ion channel.
Chong, Eisen and Colussi do not teach:
(i)  at least 50% of the codons of the coding sequence of the transgene encoding the mammalian voltage-gated ion channel are chosen from the favored codons for expression in the ciliate.

(i) regarding codon optimization for transgene expression in T. thermophila, Salim et al. teach “The phenomenon of codon usage bias is often explained by selection for translational optimization—codons are preferentially selected and employed because they increase the efficiency and accuracy at which translation can occur” (pg. 284 col. 2 parag. 2 lines 1-5).
Salim continues to teach that “Having more optimal codons in highly expressed genes should prevent missense errors from occurring in important proteins. Optimal codons at the 3’ end of genes may increase the speed of translation at the end of genes, thus avoiding ribosome pile-up (Zhang et al. 1994). Alternatively, it may prevent nonsense errors and the consequent formation of inactive products, after resources had been spent in translating most of the gene (Kotlar and Lavner 2006; Qin et al. 2004). Accordingly, we expect that an intragenic study of Tetrahymena and Paramecium genes, as well as a study of a subset of highly expressed
genes, should reveal that optimal codons are more abundant in highly expressed genes and at
the 3’ end of genes. Codon bias may also be shaped by preferences at the level of nucleotide sequence, specifically the GC content of coding regions.” (pg. 284 col. 2 parag. 3 bridge parag. 4 lines 1-3).
Salim teaches the preferred codons for T. thermophila in Table 1 (reproduced in part below):

    PNG
    media_image6.png
    414
    504
    media_image6.png
    Greyscale

	Thus based upon the teachings in Salim it would be obvious and routine to have at least 50% of the codons of the coding sequence of the transgene encoding the mammalian voltage-gated ion channel are chosen from the favored codons for expression in a ciliate such as T. thermophila.

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Chong, Eisen and Colussi regarding a transgenic ciliate comprising a transgene encoding a mammalian voltage-gated ion channel with the teachings of Salim regarding the codon optimization for transgene expression in T. thermophila to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Salim teaches that codon optimization can result in improved expression of exogenous transgenes in ciliates such as T. thermophila.
	There would have been a reasonable expectation of success that the mammalian transgenes encoding a VIC could be optimized for expression in a ciliate such as T. thermophila since Salim teaches which codons to optimize for transgene expression.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants rely upon their arguments above. 
Examiner’s Response
The Examiner relies upon his response above regarding the combination of the prior art.
Thus for the reasons above and of record the rejection is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632